Citation Nr: 1825166	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of head trauma has been received.
	
2.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and as secondary to service-connected left ear hearing loss.

6.  Entitlement to service connection for a respiratory disability, to include asthma. 

7.  Entitlement to an increased, compensable rating for left ear hearing loss.
8.  Entitlement to compensation pursuant to 38 U.S.C. §1151 for rib fractures. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2011 and April 2013 rating decisions.

In February 2011, the RO, inter alia, declined to reopen a claim for service connection for a low back disability, denied service connection for a left leg disability and continued a zero percent (non compensable) rating for left ear hearing loss.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In April 2013, the RO declined to reopen a claim for service connection for residuals of head trauma; denied entitlement to compensation pursuant to 38 U.S.C. §1151 for rib fractures; denied service connection for an acquired psychiatric disability; and denied service connection for asthma.  A SOC was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In April 2015, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As noted, in the rating decisions on appeal, the RO declined to reopen the previously denied claims for service connection for a low back disability and residuals of a head injury.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen the previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, given the favorable decision on the requests to reopen- the Board has characterized the portion of the appeal involving these matters as encompassing both claims to reopen and de novo service connection claims (as reflected in items 1 to 4 listed on the title page).  

With respect to the characterization of the claim involving service connection for psychiatric disability on appeal, the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for a major depressive disorder with psychotic features, given the various diagnoses of acquired psychiatric disorders of record, including an depressive disorder and cognitive disorder, the issue has been expanded and re-characterized, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Similarly, as to the service connection claim for a respiratory disability, the Board has expanded and recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.  Id.  

Also, while, as noted above, the Veteran appealed the February 2011 denial of service connection for a left leg disability, in January 2014, the RO granted service connection for 5th metacarpal head surgical excision and left 4th metatarsalgia, which was originally claimed as service connection for a left leg disability.  This matter resolved the service connection claim, and the Veteran has not appealed either the rating assigned or the effective date of the award.  


As for the matter of representation, the Veteran was previously represented by Disabled American Veterans (DAV).  However, in February 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Veterans of Foreign Wars of the United States (thereby revoking the power of attorney in favor of DAV, see 38 C.F.R. § 14.631(f)(1) (2017)).  The Board has recognized the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions reopening the claims for service connection for residuals of head trauma and for a low back disability are set forth below.  The service connection claims for residuals of head trauma, on the merits; a low back disability, on the merits; acquired psychiatric disability; and asthma; along with the claim for compensation pursuant to 38 U.S.C. §1151 for rib fractures; and the claim for a higher rating for hearing loss are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a February 1982 rating decision, the RO denied service connection for residuals of a head trauma; although notified of the denial in a March 1982 letter, the Veteran did not appeal this decision, and no pertinent exception to finality applies.  

3.  Evidence received since the February 1982 rating decision includes evidence that was not previously considered and is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head trauma, and raises a reasonable possibility of substantiating the claim.

4.  In an October 1994 rating decision, the RO denied service connection for a back disability; although notified of the denial in an October 1994 letter, the Veteran did not appeal this decision, and no pertinent exception to finality applies.  

3.  Evidence received since the October 1994 rating decision includes evidence that was not previously considered and is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1982 rating decision in which the RO denied service connection for residuals of head trauma is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the February 1982 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head trauma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 1994 rating decision that denied service connection for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Since the October 1994 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the requests to reopen the claims for service connection for residuals of head trauma and for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Under legal authority in effect the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained in more detail below, the claims for service connection for residuals of head trauma and a low back disability were previously considered and denied.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for a back disability in September 2010 and residuals of head trauma in August 2012.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

A.  Residuals of Head Trauma

The claim for service connection for residuals of head trauma was previously considered and denied in a February 1982 rating decision.  The RO denied the Veteran's original service connection claim for residuals of head trauma on the basis that the there was no current residuals of head trauma.

Evidence at the time of the February 1982 denial primarily included the Veteran's statements; service treatment records (STRs); and a December 1981 VA examination report.  Specifically, the Veteran's STRs showed that in August 1973, the Veteran suffered a head injury in the field and subsequently developed epistaxis with headaches possible due to injury.  He was treated for two lacerations which required stitches.  The December 1981 VA examination revealed residuals of head trauma.   

The Veteran was notified of this determination in a March 1982 letter; he did not appeal the decision.  Moreover, no pertinent exception to finality applies.  No new and material evidence was received during the one year appeal period following the notice of the February 1982 decision.  38 C.F.R. § 3.156 (b).  Moreover, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for residuals of head trauma warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (c).  Hence, the February 1982 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

In August 2012, the Veteran filed a request to reopen his previously denied claim for service connection for residuals of head trauma.  

Pertinent new evidence received since the February 1982 denial includes VA treatment records, private treatment records, and the April 2015 Board hearing transcript.  

Importantly, during the April 2015 Board hearing, the Veteran reported that he experiences residuals of his head trauma such as headaches, in which he related to a head injury he incurred during service.  VA treatment records document the Veteran's complaints of headaches.  See, e.g., VA treatment record dated in August 2014.  Furthermore, in his statements and hearing testimony, he indicated that during service he incurred head trauma and has experiences symptoms of residuals of head trauma, such as headaches, since service. 

The Board finds the evidence is "new" in that it was not before agency decision makers at the time of the February 1982 final denial of the claim for service connection for residuals of head trauma and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows possible current residuals of head trauma, such as headaches, and continuity of symptomatology since service.  As the record previously included no evidence suggesting an in-service injury or continuity of symptomatology, when presumed credible, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, supra.  

Thus, the requirements for reopening the claim for service connection for residuals of head trauma are met, and the claim is reopened.

B.  Low Back Disability

The claim for service connection for a low back disability was previously considered and denied in an October 1994 rating decision.  The RO denied the Veteran's original service connection claim for a back disability on the basis that there was no evidence of a chronic back disability during service or following service.

Evidence at the time of the October 1994 denial primarily included the Veteran's statements; STRs; a December 1981 VA examination report; and VA treatment records.  Specifically, the Veteran's STRs showed multiple complaints of back pain.  See, e.g., STRs dated in September 1972, July 1973, and January 1973.  A December 1981 VA examination revealed no complaints of back pain or a back disability.  

The Veteran was notified of this determination in an October 1994 letter; he did not appeal the decision.  Moreover, no pertinent exception to finality applies.  No new and material evidence was received during the one year appeal period following the notice of the October 1994 decision.  38 C.F.R. § 3.156 (b).  Moreover, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a back disability warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (c).  Hence, the October 1994 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

In September 2010, the Veteran filed a request to reopen his previously denied claim for service connection for a back disability.  

Pertinent new evidence received since the October 1994 denial includes VA treatment records, a June 2012 VA examination report, and the April 2015 Board hearing transcript.  

Importantly, the Veteran's VA treatment records show current back diagnoses, such as degenerative spondylotic changes of the lumbosacral spine and a herniated lumbar disc.  See June 2012 VA examination report.  Furthermore, in his statements and hearing testimony, the Veteran indicated that he injured his back in-service while riding in machine tanks and that he has had back pain ever since service.

The Board finds the foregoing evidence is "new" in that it was not before agency decision makers at the time of the October 1994 final denial of the claim for service connection for a back disability and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows an in-service injury and alleges continuity of symptomatology.  As the record previously included no evidence suggesting an in-service injury or continuity of symptomatology, when presumed credible, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, supra.  

Thus, the requirements for reopening the claim for service connection for a back disability are met, and the claim is reopened.


ORDER

As new and material evidence to reopen the claim for service connection for residuals of head trauma has been received, to this limited extent,  the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for a back disability has been received, to this limited extent,  the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ actions on the remaining claims on appeal are warranted.

With respect to the service connection claim for residuals of head trauma, the Veteran claims that he experiences residuals of head trauma (such as headaches nose bleeds, and ear pain) since he sustained a head injury during service.  See Board hearing transcript dated April 2015.  Specifically, he explains that while he was stationed in Korea, he rode in a machine tank during the course of his military occupational specialty (MOS) as a personal carrier; while riding in a machine he hit his head.  Id.  Furthermore, the Veteran contends that he has experienced residuals of head trauma, such as headaches, in and since service.  See statement of accredited representative in appealed case dated in November 2014.  

The Veteran's STRs document that in August 1973 a "track hatch" came down on his head, caused a head injury.  The examining physician noted that the Veteran's head injury caused his headaches and possibly epistaxis.  He was treated for two lacerations that required stitches.  Thereafter, multiple STRs document the Veteran's complaints of headaches, vomiting, and nose bleeds.  See, e.g., STRs dated in September 1973, January 1975, July 1976, and December 1977.  

In a December 1981 VA examination report, the examiner noted  that the Veteran had an in-service head injury with bleeding in Korea.  The examiner's remaining notations are illegible. 

Current VA treatment records document the Veteran's complaints of headaches, in which the Veteran relates to his head trauma he incurred during service.  To this, since December 1981 examination, there has been no other examination or opinion that addresses whether the Veteran has residuals of a head injury and, if so, the etiology thereof.  

Accordingly, the Board finds that a remand of this matter for examination of the Veteran is needed for examination and etiology opinions-based on full consideration of all pertinent evidence of record.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion provided or obtained is adequate for the determination being made).

As for  the service connection claim for a low back disability, the Veteran claims that it is related to his military service and that he has had back pain in and since service.  Specifically, he asserts that his low back disbalitity is the result of riding in military tanks and a slip and fall on ice during service.  See Board hearing transcript dated in April 2015.  Alternatively, he contends that his low back disability is secondary to his service-connected left foot disability.  See statement of accredited representative in appealed case dated in November 2014.  

Several STRs document the Veteran's complaints of back pain.  See, e.g., STRs dated in September 1972, October 192, and January 1973.  Notably, the January 1973 examining physician assessed a slight back strain.  His June 1979 service separation examination report is absent any complaints of back pain or diagnosis of a back disability.

In June 2012, the Veteran was afforded a VA back examination.  He reported that post-service, he reinjured his back during the course of his occupation and received treatment from workers compensation.  The examiner diagnosed central and right paracentral herniated disc L5-S1 and indicated that a September 2011 x-ray report showed degenerative spondylotic changes of the lumbosacral spine.  The VA examiner opined that the Veteran's low back disability is less likely than not related to his military service.  The examiner reasoned that although the Veteran was treated for his back pain during service, his separation examination report was absent a back disability and he did not seek treatment for his low back until in 1992, which was related to a back injury at work.  The examiner concluded that the Veteran's low back disability resolved during service and his herniated lumbar disc is due to his work related accident. 

The Board finds that the June 2012 VA opinion is flawed.  The examiner did not consider the Veteran's statements of low back pain in and since service.  Rather, the examiner, largely, relied on the absence of documentation of back treatment following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Also, the VA examiner reasoned that the Veteran's current herniated lumbar disc is due to his work related accident.  However there are no records, to include workers compensation records, which show that the Veteran injured his back or incurred a back disability during the course of his occupation.  Lastly, the examiner did not provide an opinion as to whether the Veteran's service-connected left foot disability caused or aggravated the Veteran's low back disability. 

Under these circumstances, the Board finds that, on remand,  the Veteran's workman's compensation records pertaining to his low back injury during the course of his post service occupation should be obtained, and then an appropriate medical opinion should be obtained-from the June 2012 VA examiner, preferably, or, if necessary, from another appropriate physician (based on claims file review, if possible)-which reflects full consideration of the Veteran's documented history and assertions.

With regard to the acquired psychiatric disorder, the Veteran claims that his acquired psychiatric disorder is due to his military service.  Alternately, he asserts that his psychiatric disorder is due to his residuals of head trauma and his service-connected left ear hearing loss.

A  March 1978 STR reflects an assessment of acute distress. 

In April 2013, the Veteran was afforded a VA mental disorder examination.  The examiner diagnosed major depressive disorder with psychotic features.  The VA examiner opined that the Veteran's psychiatric disability is less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner reasoned that the Veteran did not begin seeking psychiatric treatment until 2011.  The examiner stated that the Veteran's psychiatric symptoms began to develop when he was diagnosed with a cardiac infraction.  Furthermore, the examiner noted that the treatment records are absent of psychiatric symptomatology due to his service-connected disability.  

In a March 2013 VA social work note, the case manager noted the Veteran's major depressive disorder with psychotic features and stated that the Veteran's "PTSD related symptoms associated to the war experience."

In summary, the Board finds that the April 2013 VA opinion is flawed.  To this end the April 2013 VA examiner did not address whether the Veteran's acquired psychiatric disability is related to his military service. 

Notably, following the April 2013 VA examination, a case manager suggested that the Veteran's PTSD symptoms are due to war experience; however, the claims file does not indicate that the Veteran has been diagnosed with PTSD.  Moreover, the April 2013 case manger's statement that the Veteran's symptoms are "associated to the war experience" is vague.  

Furthermore, as to the April 2013 VA opinion on a secondary service connection basis, the April 2013 examiner's opinion related the Veteran's acquired psychiatric disability to his cardiac infraction, but failed to address whether his psychiatric disability was caused or aggravated service-connected left ear hearing loss.  Lastly, the Veteran has asserted that his psychiatric disability is due to his residuals of head trauma; thus, this claim is intertwined the service connection claim for residuals of head trauma.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In light of the above, the Board finds that upon remand, an opinion should be obtained to address the etiology of the Veteran's acquired psychiatric disability- to reflect full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.

With respect to the claimed respiratory disability, the Veteran claims that it is due to his military service.  Specifically, he indicates that he had breathing trouble during service.

His STRs reveal that he suffered from recurrent nose bleeding throughout service.  See, e.g., STRs dated in November 1978. 

The Veteran's treatment records show diagnoses of bronchial asthma with acute bronchospasm and asthma.  See, e.g., VA treatment record dated in January 2010 private treatment record dated August 2011.

To this end, the Veteran he has not been afforded a VA examination to determine the nature and etiology of his respiratory disability.  Accordingly, the Board finds that upon remand, the Veteran should be afforded a VA examination as to his claimed respiratory disability.  See 38 U.S.C.A. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the service-connected left ear hearing loss, the Veteran was last afforded an audiological examination in January 2012.  Since the January 2012 examination, the Veteran has asserted that his left ear hearing has worsened since his last examination.  See statement of accredited representative in appealed case dated in November 2014 and Board hearing transcript dated in April 2015.   

Considering the Veteran's testimony in conjunction with the elapsed time since the last VA audiology examination, the Board finds that the evidence suggests possible worsening of the service-connected left ear hearing loss is at issue, thus, warranting a re-examination.  Hence, upon remand, he should be afforded a new VA examination to ascertain a more accurate picture of the current severity of his service-connected left ear hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened service connection claim(s)s and/or increased rating claim..  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s). the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Lastly, as for the claim for compensation pursuant to 38 U.S.C. §1151 for rib fractures, the Veteran asserts that on September 12, 2011, while he was seeking mental treatment at a VA treatment center, he leaned up against a wall, fell and fractures his ribs.

The provisions of 38 U.S.C. § 1151 afford compensation benefits for "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).  See also 38 C.F.R. § 3.361 (2017).

In April 2013, an opinion was obtained to determine whether the Veteran had incurred additional disabilities as the result of carelessness, negligence, lack of proper skill, or error in judgement of fault on VA's part in furnishing hospital care medical or surgical treatment for residuals rib fracture as due to fall at a VA treatment center.

In April 2013, a VA physician found that it was less likely than not that the Veteran's rib fractures were due to the fall that occurred on September 12, 2011, at a VA treatment center.  Essentially, the VA physician reasoned that the Veteran did not complain of left costal area pain until February 22, 2012, four months after the fall that the Veteran had on September 12, 2011.  The physician indicated that a February 22, 2012, x-ray report showed rib fractures.  Notably, the VA physician cited to a list of "pertinent evidence" that occurred beginning on Septmeber12, 2011, to February 22, 2012.  

To this end, the Board notes that review of the claims file suggest that some treatment records are missing.  As indicated above, the April 2013 VA physician cited to evidence relating to the Veteran's fall that occurred on September 12, 2011, and treatment thereafter the Veteran received for his left costal area.  However, although some VA treatment records around that time period are associated with the record, the fall that the Veteran had occurring on September 12, 2011, is not of record.  Furthermore, the evidence suggests that they are there outstanding treatment records that are not associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, on remand,, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since June 2016 and all treatment records relating to a fall that the Veteran had on September 12, 2011, and treatment records relating to rib fractures, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities..   

Also, to ensure that all due process requirements are met, and the record with respect to the remaining claims are complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted (to include obtaining further medical opinion with respect to the section 1151 claim, if appropriate)  prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.   Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to include any treatment records relating to a fall that the Veteran had on September 12, 2011, all treatment records relating to rib fractures, and any treatment records dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  	After obtaining any necessary information and/or authorization from the Veteran, undertake any appropriate action to obtain Workers Compensation records pertaining to his post-service low back injury.  

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning,  and if necessary, authorization to enable VA to obtain,  any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury (TBI) examination, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)),, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran and consideration of his documented medical history and assertions, the physician should render a medical opinion, consistent with sound medical principles, addressing the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran experienced TBI during service?

In addressing the above, the physician should address the August 1973 STR that documents that a "track hatch" came down on the Veteran's head (causing a head injury and headaches and a "possibly epistaxis") and the STRs show that the Veteran complained of headaches, vomiting, and nose bleeds.

(b) With respect to documented head injury, and any TBI (if found) does  the Veteran currently have  any residual disability(ies)?   

In addressing the above, the physician must consider and discuss all pertinent in- and post-service and other objective evidence, as well as all lay assertions, to include assertions as to the nature, onset, and continuity of symptoms. . 

In this regard, the physician  is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available record and/or responses from each contacted entity are associated with the claims file arrange to obtain from the June 2012 VA back examiner an addendum opinion.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician an addendum opinion, based on review of the claims file (if possible).  

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

For each diagnosed back disability, to include herniated disc L5-S1 and degenerative spondylotic changes of the lumbosacral spine-currently present, or validly present at any point pertinent to the current claim (even if now resolved or asymptomatic), the  physician should render an opinion  addressing  whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a)  had its onset during, or is otherwise medically related to, the Veteran's active military service; or if not, .

b) was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected left foot disability. 

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the addressing the above, the physician must consider and discuss all relevant medical and other objective evidence.as well as  lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

Notably, with respect to direct service connection, the absence of documented evidence of diagnosis of or treatment for a specific disability or symptoms during and/or shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the April 2013 VA mental disorders examination an addendum opinion addressing the nature and etiology of the Veteran's acquired psychiatric disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another psychiatrist or psychologist based on claims file review (if possible).  

Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on a review of all pertinent lay and medical evidence, the clinician should clearly identify any psychiatric disability(ies) present at any point since approximately October 2011 (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the clinician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

 (a) had its onset during service, if a psychosis was manifested to a compensable degree within the first post-service yea. or is otherwise medically-related to the Veteran's service; or, if not, .

(b) was caused or (b) is or has been aggravated (worsened beyond natural progression) by his service-connected left ear hearing loss and/ or in-service head trauma or TBI (if found).  If aggravation is found, the clinician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

n addressing the above, the clinician r must consider and discuss all relevant medical and other objective evidence of record, as well as all  lay assertions, to include assertions as to continuous psychiatric symptoms since service.

Notably, in addressing direct service connection, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the clinician  is advised that the Veteran is competent to report psychiatric symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)),  to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all  respiratory disability(ies)-to include  bronchial asthma with acute bronchospasm ,and asthma-currently present, or present at any point pertinent to the current  claim, even if now asymptomatic or resolved.

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during either period of active service, or is otherwise the result of a disease or injury incurred in service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record,  as well as all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  

Notably, the absence of documented evidence of treatment for a specific disability in service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating  each  requested opinion.    If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an audiologist or appropriate physician, for evaluation of his service-connected left ear hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished.

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for the left ear of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected left ear hearing loss on his activities of daily living, to include employment.

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  If the Veteran fails to report to any  scheduled examination (s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

11.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any examination scheduled in connection with any reopened or increased rating claim(s), in adjudicating such claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim  on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority (to include, with respect to the higher rating claim, whether staged rating of the disability is appropriate.

13.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


